 IntheMatterof CLEARFIELDCHEESECOMPANY,INC., EMPLOYERandAMERICAN FEDERATION OFGRAIN MILLERS, LOCALUNIONNo. 128,AFL, PETITIONERCase No. 17-RC-4401.-Decided July 19, 19/19DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles F.McCoy, hearing officer.. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1..The business of the Employer :The Employer, a Pennsylvania corporation, is engaged in the proc-essing of cheese products at its Clinton, Missouri, plant.The Employer commenced operations at this plant in October 1948.During the past year the Employer has purchased for processing,cheddar cheese valued in excess of $100,000, about 50 percent of whichwas purchased outside the State of Missouri.Recently, however,most purchases have been from within the State.During the sameperiod, the Employer sold cheese products valued in excess of $100,000,of which approximately 50 percent was shipped to points outside theState of Missouri.Practically all sales are made to wholesale grocers,who do business in other States as well as in Missouri.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer 2i Cf.Matter of Phoenix Pie Company,79 N. L. It.B. 754;Matter of S. W.Evans d Son,81 N. L. R. B. 161.2Although the Employer refused to stipulate that the Petitioner is a labor organization,the record shows that Local No. 128 holds a charter from its parent organization,AmericanFederation of Grain Millers,which in turn holds an international charter from theAmerican Federation of Labor, and clearly is a labor organization within the meaning ofthe Act.85 N. L.R. B., No. 50.277 278DECISIONS OF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the, Act.4.The following employees constitute an appropriate unit for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act :All production and maintenance employees, excluding office em-ployees, buyers, salesmen, and supervisors as defined in the Act.3DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by American Federation of Grain Millers, Local Union No. 128,AFL.2There is some question as to whether or not Employer's two truck drivers and janitorshould be included in the unit.Because the duties and interests of these employees appearto be allied with those of the other employees in the production and maintenance group,we shall include them in the unit.